Citation Nr: 1426122	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which continued a 20 percent rating for diabetes mellitus.  In June 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In May 2013, the Board remanded this matter for additional development.  A May 2013 rating decision increased the rating to 40 percent, effective August 7, 2008.  [The effective date listed as assigned appears to be in error, as  the explanation indicates that the award is effective the date the claim was received (May 13, 2008), and August 7, 2008 is the date of a rating decision that continued the denial of a rating in excess of 20 percent.].  In November 2013, the Board again remanded this matter for additional development.


FINDING OF FACT

At no time during the appeal period is the Veteran's diabetes mellitus shown to have been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.


CONCLUSION OF LAW

A rating in excess of 40 percent for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A November 2007 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and how effective dates of awards are assigned.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in January 2008, August 2009, and December 2013, and obtained a supplementary medical opinion in May 2013.  Reports of these examinations and the opinion, cumulatively, are adequate for rating purposes as the examiners expressed familiarity with the history of the disability, and conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

At the Travel Board hearing in June 2012, the undersigned identified the issue on appeal and discussed what was needed to warrant an increased rating (the diabetes was then rated 20 percent).  The undersigned sought to identify any outstanding that might substantiate his claim.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Veteran has not alleged that notice at the hearing was less than adequate.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity due to the disability.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's service-connected diabetes mellitus is currently rated 40 percent, under Code 7913, which provides that a 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned for distinct periods where the severity of the disability varied, if warranted by factual data.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.           38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating was received in April 2007.  He reported an increase in severity of his diabetes mellitus, noting that it required insulin, a restricted diet, and regulation of activities.  

On January 2008 VA examination, the examiner noted there were no hypoglycemic reactions or episodes of ketoacidosis within the past year.  Additionally, it was noted that the Veteran visited his diabetic provider every four months.

VA treatment records note that the Veteran was taking oral medication and insulin for his "uncontrolled" diabetes mellitus.  May and July 2008 records note there was no hypoglycemia.  In August 2008, the Veteran denied any hypoglycemic events and stated that he was tolerating his medications.

In September 2008, the Veteran's treating VA physician submitted a statement indicating that in addition to taking insulin, the Veteran "has been engaging in both dietary modification efforts and activity regulation" in an effort to control his diabetes.

In April 2009, the Veteran reported he had no signs or symptoms of hypoglycemia.  A Social Security Administration (SSA) disability determination found that the Veteran was disabled from June 5, 2009 due primarily to his diabetes with neuropathy.  A July 2009 VA treatment record notes there was no hypoglycemia.

On August 2009 VA examination, the examiner indicated that the Veteran had no episodes of ketoacidosis or hypoglycemia requiring hospitalization in the past year.  The examiner noted that the Veteran is on a complicated four time a day insulin regimen and has to modify and modulate any activity and diet to prevent hypoglycemia.  The examiner further noted that although the Veteran frequents his diabetic care provider within the past year, it is not for ketoacidosis or specifically for hypoglycemic reactions within the past year.  The examiner concluded that the Veteran's diabetes is "very poorly controlled, evidenced by high chronic fasting glucoses...and serially elevated hemoglobinA1c."  

A May 2010 record notes that the Veteran reported one hypoglycemic glucose reading, but stated there has otherwise been no hypoglycemia.

In a June 2010 statement, the Veteran's treating VA physician indicated that the Veteran's diabetes is difficult to control and that he has progressive peripheral neuropathy.  The physician noted that the Veteran is unable to exercise normally and cannot stand or walk great distances without pain and discomfort.  

Also, in June 2010, the Veteran submitted a substantive appeal indicating that his diabetes requires insulin, a restricted diet, and regulation of physical activities, which should warrant a 40 percent rating.

In June 2012, the Veteran testified that he visits his treating physician for diabetes every three months, and also sees another doctor who oversees his insulin dosage every 6-8 weeks.

In May 2013, a VA physician indicated that because the Veteran takes four doses of injectable insulin daily plus two oral hypoglycemic agents, he would need to carefully monitor his activities in order to stave off the potential for hypoglycemia.
On December 2013 VA diabetes mellitus examination, the examiner noted that the Veteran's diabetes requires more than one injection of insulin per day, but no regulation of activities.  The Veteran visited his diabetes care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  The examiner noted that over the past 12 months, there had not been any episodes that  required hospitalization.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to diabetes; however, the examiner noted that the Veteran did have diabetic peripheral neuropathy.

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's diabetes were of, or approximated, a severity warranting a rating in excess of 40 percent.  At no time did he experience episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  Throughout he was being seen by his provider for treatment of diabetes less than twice a month; he testified that he visits his treating physician every three months and a provider who oversees his insulin dosage every 6-8 weeks.  The Board notes that the criteria for rating diabetes are in the conjunctive, i.e., although he has complications that are compensably rated, the higher rating also requires him to have manifestations requiring hospitalizations or at least twice-monthly visits to a diabetic care provider.

Furthermore, the record does not reflect any further compensable complications of diabetes that have not been separately rated.  [Erectile dysfunction is separately rated herein and he receives special monthly compensation for that disorder.  Peripheral neuropathy of the upper and lower extremities is also all separately rated.  Therefore, those ratings are not at issue herein.]

Based on the foregoing, the Board concludes that the Veteran's diabetes mellitus does not warrant a rating in excess of 40 percent at any time throughout the appeal period.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's diabetes mellitus or that the disability picture presented is exceptional.  Significantly, three different VA examiners, over a span of several years, found no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that an October 2009 rating decision awarded the Veteran a total rating based on individual unemployability (TDIU), effective June 11, 2009.  The Board has considered whether TDIU prior to June 11, 2009 is raised by the record; however, in this regard, an employment certification noted that the Veteran's last day of employment was June 15, 2009, at which time he retired on disability.  Accordingly, the Board finds that the matter of a TDIU rating prior to June 11, 2009 is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 40 percent for diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


